Citation Nr: 9920300	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability, to include schizophrenia.



WITNESSES AT HEARING ON APPEAL

Appellant and his brothers



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for schizophrenia.


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied 
service connection for a nervous disability; the veteran was 
provided notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

2.  Evidence added to the record since the September 1990 
rating decision is not cumulative or redundant, is relevant 
and probative, and, when viewed in conjunction with the 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

3.  The veteran's claim of service connection for a 
psychiatric disability, to include schizophrenia is 
plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1990 RO decision 
denying service connection for a nervous disability is new 
and material; and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability, to 
include schizophrenia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had a 
normal psychiatric evaluation at his enlistment examination 
in June 1980.  They also show that he had been hospitalized 
and underwent a psychiatric evaluation in December 1980 at 
which time he was diagnosed as having a mixed personality 
disorder.  Results of this evaluation included findings that 
there was no psychiatric disease or defect which warranted 
disposition through medical channels.

In January 1981 the veteran underwent a "Chap 13" 
examination.  It is noted on the examination report that the 
veteran had had a nervous breakdown in December 1980 and had 
been hospitalized for three to four weeks.

According to service medical records dated later in January 
1981, a request had been made that the veteran undergo 
another mental health evaluation.  In this regard, a January 
1981 consultation sheet notes that the veteran had exhibited 
erratic behavior and voiced extreme and illogical religious 
statements.  He refused to obey orders and could not be 
reasoned with.  It is noted that he wore outlandish and mixed 
civilian clothes, wore a rosary around his neck and carried 
books and publications of mixed religious denominational 
origin.  When approached by superiors he shouted prayers and 
sang nonsensical songs of religious content to drown them out 
when they spoke.  He claimed that the division patch was the 
sign of the devil and that variously accused officers and 
non-commissioned officers of the unit were fascists and 
communists as well as "KKK" members and that the Army was 
really the "KKK".

In March 1981 the veteran was administratively discharged 
from the Army.

The record contains a June 1984 discharge summary from a 
private hospital showing that the veteran had been committed 
because of violent behavior with family members and the Chief 
of Police.  The summary notes that the veteran apparently had 
a lengthy history of strange behavior and that in 1981 his 
bizarre behavior and paranoid religious ideations led to an 
Administrative Discharge form the U.S. Army.  It is also 
noted that the veteran reportedly continued to exhibit 
strange behavior.  He was diagnosed as having schizophrenia, 
paranoid type in remission.

A private hospital record dated in December 1989 shows that 
the veteran had been hospitalized for four days and that this 
followed a 10 day hospitalization at another hospital which 
the veteran had not liked.  He was diagnosed as having 
Schizophrenia, paranoid type.

Later in December 1989 the veteran had been voluntarily 
admitted to a VA hospital due to complaints of auditory 
hallucinations, poor sleep and paranoid ideation.  He was 
diagnosed as having schizo-affective disorder.

A January 1990 VA outpatient record shows that the veteran 
had attended outpatient treatment at the mental health clinic 
on ten occasions and was being discharged. 

In May 1990 the veteran filed a claim of service connection 
for schizophrenia.

In a September 1990 rating decision, the RO denied the 
veteran's claim of service connection for a nervous 
disability.  The basis of the denial was that the veteran's 
inservice diagnosis of a personality disorder was in the 
nature of a constitutional/developmental abnormality and was 
not a disability for which compensation was available.

Later in September 1990 the RO received hospital records 
dated in December 1989 that contain the veteran's chief 
complaint at admission of an inability to eat for weeks.  The 
physician noted that the veteran had a history of psychiatric 
disorders was and had been admitted for decompensation 
schizophrenia.  He was diagnosed as having schizo-affective 
disorder.

In another September 1990 rating decision, the RO continued 
to deny the veteran's claim of service connection for 
schizophrenia.

The following evidence was submitted to the RO following the 
veteran's January 1994 application to reopen a claim of 
service connection for schizophrenia.

Private hospital records in November 1991 show that the 
veteran had been voluntarily admitted after becoming 
increasingly agitated, feeling suspicious and paranoid, and 
hearing voices.  The discharge summary notes that he had been 
suffering from psychiatric problems since 1984 and had been 
maintained on various psychotropic medication.  It is also 
noted that he had been unable to function in life and was a 
possible danger to himself.  A diagnostic impression was 
given of schizophrenia, paranoid type in acute exacerbation.

In July 1994 the RO denied the veteran's application to 
reopen a claim of service connection for schizophrenia.

In the veteran's August 1994 Notice of Disagreement, he said 
that he had been given Haldol in service for his nervous 
condition and he believed that this represented the early 
stages of schizophrenia.

In September 1994 the RO received service records which 
included statements made by the veteran's fellow servicemen 
in 1981.  According to these statements, the veteran had been 
seen refusing to obey orders, including refusing to wear his 
military uniform, and had also been seen making allegations 
that the Army was communist.  These records also include a 
recommendation that the veteran be found unfit for service 
and that he be administratively removed from service due to 
his "extremely irrational and fanatical religious behavior" 
that had resulted in his removal from the unit by a mental 
hygiene counselor and military policeman.

At a hearing at the RO in January 1995 the veteran said that 
he had been discharged from service after being found 
incapable of being a soldier, but that he should have been 
given a medical discharge. 

At a hearing before a traveling member of the Board in May 
1999, the veteran's representative argued that the veteran 
had been given an outdated diagnosis of personality disorder 
in service and that what he really had was schizophrenia.  
The veteran testified that the first time he experienced 
psychiatric problems was in service.  He said that he had 
been seeing a Dr. P. for 10 years for his psychiatric 
problems and that his current treatment included weekly 
visits with a therapist and monthly visits with Dr. P.  He 
said that he was one of 10 children and that he and three of 
his siblings had all been diagnosed as having schizophrenia.  
He said that he had been receiving social security benefits 
since 1992 or 1993.  He said that he would never leave the 
house and go anywhere without his brother.  Two of his 
brothers testified that they also had schizophrenia and that 
no one in their family had ever been diagnosed as having a 
personality disorder.  The veteran's younger brother said 
that following service the veteran was not himself and had 
been really sick.  He said that he could tell that the 
veteran was sick by the way he dressed and combed his hair 
and carried on and that the veteran was always staring in the 
mirror.


II.  Legal Analysis

The veteran's initial claim of service connection for a 
nervous disability was denied by the RO in September 1990 and 
later confirmed in a subsequent September 1990 rating 
decision.  The veteran did not timely appeal these decisions 
following the provisions of 38 C.F.R. § 20.200 (1998), and 
they are final.  See 38 C.F.R. § 20.1103 (1998).  In order to 
reopen a claim of service connection for this disability, new 
and material evidence must be submitted since the latest 
September 1990 disallowance of the claim.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In September 1998 the United States Court of Appeals for the 
Federal Circuit issued a decision that changed the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim of service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and held that there is 
no longer a requirement that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge, 
supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

It is evident from the evidence in this case that the first 
part of the Elkins test has been met.  That is, additional 
evidence has been submitted since the 1990 decision that has 
not been previously considered and which bears directly and 
substantially upon the issue of service connection for a 
psychiatric disability.  Such evidence includes a private 
medical record in November 1991 reflecting a diagnosis of 
schizophrenia.  Other evidence submitted since 1990 includes 
hearing testimony from the veteran and his brothers to the 
effect that the veteran had had psychiatric problems ever 
since service and had never been found by any other doctor to 
have a personality disorder. This noted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge, supra.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
psychiatric disability is reopened.


Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Certain chronic diseases, including psychoses, will be 
presumed to be service-connected if manifest to a compensable 
degree within one year of service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he began to experience symptoms of 
schizophrenia in service.  In this regard, his service 
medical records show that he displayed erratic and religious 
fanatical behavior and could not be reasoned with.  In 
addition, the record contains postservice medical evidence of 
schizophrenia, including a notation on a June 1984 medical 
report that the veteran exhibited bizarre behavior in service 
in 1981 and continued to behave in a strange manner, 
including hallucinations and marked paranoid ideation.  This 
evidence is sufficient to satisfy the three elements for a 
well grounded claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997); Caluza, supra.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability, to include schizophrenia, is granted 
and this service connection claim is well grounded; thus, it 
is subject to further action as discussed in the remand 
below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist him 
with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  Such a duty in this case requires additional 
medical development.  In this regard, the Court held that the 
"fulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993).  Accordingly, the veteran should be 
afforded a VA psychiatric examination in order to obtain 
medical clarification as to the presence and nature of any 
current psychiatric disabilities, the date of onset of any 
such disabilities, and the relationship, if any, between such 
disabilities and service.

At a hearing in May 1999, the veteran testified that he was 
being treated on a weekly basis by a therapist and a monthly 
basis by his long term physician, Dr. P.  These treatment 
records, along with any other pertinent treatment records, 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Also at the May 1999 hearing the veteran said that he had 
been in receipt of social security benefits since 1992 or 
1993.  Accordingly, his Social Security Administration record 
should be obtained, to include all medical evidence used in 
deciding the disability claim.  Murincsak, supra.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
asked to:

a.  clearly identify (names, 
addresses, dates) all sources (VA or 
non-VA) of treatment for his 
psychiatric problems, including the 
address and treatment dates of his 
weekly outpatient therapy and 
monthly visits with Dr. P.  The RO 
should contact these sources and any 
other identified sources not 
previously contacted and obtain 
copies of the records, following the 
procedures of 38 C.F.R. § 3.159 
(1998). 

2.  The RO should obtain the veteran's 
complete record from the Social Security 
Administration to include all medical 
records used in deciding the disability 
claim.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the diagnosis and etiology of 
any current psychiatric problems.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, examine the 
veteran, and respond to each of the 
following items:

a.  State as precisely as possible 
all psychiatric diagnoses that the 
veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical opinion as 
to whether the disorder(s) is/are 
etiologically related to a disease or 
injury the veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

4.  The RO should then adjudicate the 
claim of service connection for a 
psychiatric disability, to include 
schizophrenia.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

